DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 9 is objected to because of the following informalities: there is no antecedent basis for the first use of the term “preset user profile.” Examiner suggests a preset user profile.  Appropriate correction is required.
Claim 10 is objected to because of the following informalities:  it is not clear if the limitations relate with the term “and” or “or.” In order to expedite prosecution, examiner infers the last clause was intended to be prefaced by the word “or.”  Appropriate correction is required.
Claim 18 is objected to because of the following informalities:  the claim recites the communication unit without proper antecedent basis.  Examiner suggests “a communication unit.”  Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: the communication unit in claims 1-13 and 18 and the driving unit in claims 1-13.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kazuhiro (JP2006288873).
As for claim 1, Kazuhiro shows an artificial intelligence-based laundry treating apparatus comprising: a communication unit (2, wireless network) configured to receive big data about information of an external environment capable of affecting laundry (abstract, weather information) and life log data including activity information of a user wearing the laundry (abstract, pollution position information of a user’s environment); a controller configured to automatically set an optimal laundry management course for the laundry based on input factors including the big data and the life log data (9, abstract); and a driving unit configured to operate based on the optimal laundry management course to clean the laundry (37, p. 6, second paragraph).
As for claim 14, Kazuhiro shows a method for driving an artificial intelligence-based laundry treating apparatus, the method comprising: receiving big data about information of an external environment capable of affecting laundry (abstract, weather information) and life log data including activity information of a user wearing the laundry (abstract, dust position information of a user’s environment); automatically setting an optimal laundry management course for the laundry based on input factors including the big data and the life log data (9, abstract); and operating based on the optimal laundry management course to clean the laundry (abstract).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2, 6, 7 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Kazuhiro as applied to claims 1 and 14 above, and further in view of Wobkemeier (US 6,629,439).
Kazuhiro discloses the claimed invention except for the controller is configured to recognize a plurality of pre-stored laundry management courses, which are preset, and combine at least two of the pre-stored laundry management courses with each other based on weighted results for the input factors to automatically set the optimal laundry management course; wherein the controller is configured to differentially apply weights to the input factors and combine at least two of the pre-stored laundry management courses based on the input factors to which the weights are differentially applied to automatically set the optimal laundry management course; wherein the controller is configured to relatively increase a weight of an input factor having a relatively high influence on the laundry among the input factors and relatively lower a weight of an input factor having a relatively low influence on the laundry; the automatically setting of the optimal laundry management course for the laundry includes: recognizing a plurality of pre-stored laundry management courses, which are preset; combining at least two of the pre-stored laundry management courses with each other based on weighted results for the input factors; and automatically setting the optimal laundry management course based on the combination. Wobkemeier teaches the controller is configured to recognize a plurality of pre-stored laundry management courses, which are preset (claim 1), and combine at least two of the pre-stored laundry management courses with each other based on weighted results for the input factors to automatically set the optimal laundry management course (abstract, claims 1 and 8, fuzzy logic weights factors in determining a result); wherein the controller is configured to differentially apply weights to the input factors and combine at least two of the pre-stored laundry management courses based on the input factors to which the weights are differentially applied to automatically set the optimal laundry management course (abstract, claims 1 and 8, fuzzy logic weights factors in determining a result); wherein the controller is configured to relatively increase a weight of an input factor having a relatively high influence on the laundry among the input factors and relatively lower a weight of an input factor having a relatively low influence on the laundry (claims 1 and 8, fuzzy logic weights factors based on relevance, such as a high influence on laundry); the automatically setting of the optimal laundry management course for the laundry includes: recognizing a plurality of pre-stored laundry management courses, which are preset (claim 1); combining at least two of the pre-stored laundry management courses with each other based on weighted results for the input factors (claims 1 and 8); and automatically setting the optimal laundry management course based on the combination (claim 1) in order to determine a best course of washing clothes based on a plurality of factors.  Kazuhiro would benefit equally from determining a best course of washing clothes based on a plurality of factors.  It would have been obvious to one of ordinary skill in the art at the time of filing to modify the dryer as disclosed by Kazuhiro with the controller is configured to recognize a plurality of pre-stored laundry management courses, which are preset, and combine at least two of the pre-stored laundry management courses with each other based on weighted results for the input factors to automatically set the optimal laundry management course; wherein the controller is configured to differentially apply weights to the input factors and combine at least two of the pre-stored laundry management courses based on the input factors to which the weights are differentially applied to automatically set the optimal laundry management course; wherein the controller is configured to relatively increase a weight of an input factor having a relatively high influence on the laundry among the input factors and relatively lower a weight of an input factor having a relatively low influence on the laundry; the automatically setting of the optimal laundry management course for the laundry includes: recognizing a plurality of pre-stored laundry management courses, which are preset; combining at least two of the pre-stored laundry management courses with each other based on weighted results for the input factors; and automatically setting the optimal laundry management course based on the combination as taught by Wobkemeier in order to determine a best course of washing clothes based on a plurality of factors. 
Claims 3, 4, and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Kazuhiro as applied to claims 1 and 14 above, and further in view of Homsi (US 2020/0028703).
Kazuhiro discloses automatically setting of the optimal laundry management course for the laundry (abstract) and the claimed invention except for the communication unit is configured to receive the life log data from a portable terminal of the user via a communication network, and wherein the life log data includes at least two of location information of the user, air pollution degree information of the location of the user, transportation information of the user, exposure time information for the external environment of the user, or activeness information of the user; wherein the life log data is generated from the portable terminal of the user based on at least one of the location information of the user, ambient image information based on the location of the user, or ambient sound information based on the location of the user; wherein the life log data includes at least two of location information of the user, air pollution degree information of the location of the user, transportation information of the user, exposure time information for the external environment of the user, or activeness information of the user, and wherein the life log data is received from a portable terminal of the user; wherein the life log data is generated from the portable terminal of the user based on at least one of the location information of the user, ambient image information based on the location of the user, or ambient sound information based on the location of the user; wherein the communication unit is configured to receive the big data from a weather server via a communication network, and wherein the big data includes seasonal information and weather information regarding temperature and humidity, and wherein the big data is received from a weather server. 
Homsi teaches wherein the communication unit is configured to receive the life log data from a portable terminal of the user via a communication network [0038], and wherein the life log data includes at least two of location information of the user, air pollution degree information of the location of the user, transportation information of the user, exposure time information for the external environment of the user, or activeness information of the user ([0038], location and activity; note that Kazuhiro discloses pollution information of the location of the user); wherein the life log data is generated from the portable terminal of the user based on at least one of the location information of the user, ambient image information based on the location of the user, or ambient sound information based on the location of the user [0038], ambient sound and images); wherein the life log data includes at least two of location information of the user, air pollution degree information of the location of the user, transportation information of the user, exposure time information for the external environment of the user, or activeness information of the user, and wherein the life log data is received from a portable terminal of the user ([0038], location and activity; note that Kazuhiro discloses pollution information of the location of the user); wherein the life log data is generated from the portable terminal of the user based on at least one of the location information of the user, ambient image information based on the location of the user, or ambient sound information based on the location of the user ([0038], location and ambient sound); wherein the communication unit is configured to receive the big data from a weather server via a communication network, and wherein the big data includes seasonal information and weather information regarding temperature and humidity, and wherein the big data is received from a weather server ([0038], [0132], special treatment in summertime) in order to allow more precise data inputs for an appliance user. Kazuhiro would benefit equally from allowing more precise data inputs for an appliance user.  It would have been obvious to one of ordinary skill in the art at the time of filing to modify the dryer as disclosed by Kazuhiro with wherein the communication unit is configured to receive the life log data from a portable terminal of the user via a communication network, and wherein the life log data includes at least two of location information of the user, air pollution degree information of the location of the user, transportation information of the user, exposure time information for the external environment of the user, or activeness information of the user; wherein the life log data is generated from the portable terminal of the user based on at least one of the location information of the user, ambient image information based on the location of the user, or ambient sound information based on the location of the user; wherein the life log data includes at least two of location information of the user, air pollution degree information of the location of the user, transportation information of the user, exposure time information for the external environment of the user, or activeness information of the user, and wherein the life log data is received from a portable terminal of the user; wherein the life log data is generated from the portable terminal of the user based on at least one of the location information of the user, ambient image information based on the location of the user, or ambient sound information based on the location of the user; wherein the communication unit is configured to` receive the big data from a weather server via a communication network, and wherein the big data includes seasonal information and weather information regarding temperature and humidity, and wherein the big data is received from a weather server as taught by Homsi in order to allow more precise data inputs for an appliance user. 
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Kazuhiro as applied to claim 1 and further in view of Homsi.
Kazuhiro discloses the communication unit is configured to receive the big data from a weather server via a communication network (abstract), and wherein the big data includes weather information regarding temperature and humidity, and wherein the big data is received from a weather server (abstract) and the claimed invention except for the big data includes seasonal information. Homsi teaches the big data includes seasonal information in order to allow more precise data inputs for an appliance user.  Kazuhiro would benefit equally from allowing more precise data inputs for an appliance user.  It would have been obvious to one of ordinary skill in the art at the time of filing to modify the dryer as disclosed by Kazuhiro with the big data includes seasonal information as taught by Homsi in order to allow more precise data inputs for an appliance user.
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Kazuhiro in view of Wobkemeier as applied to claim 7 above and further in view of Sabri (US 2017/0061009).
Kazuhiro discloses wherein the controller is configured to further refer to temporal histories for the input factors in automatically setting the optimal laundry management course (abstract, pollution level) and the claimed invention except for different weights are applied to different temporal histories, wherein a value of a weight applied to a corresponding temporal history is inversely proportional to a duration between a current time and the corresponding temporal history. Sabri teaches different weights are applied to different temporal histories, wherein a value of a weight applied to a corresponding temporal history is inversely proportional to a duration between a current time and the corresponding temporal history (abstract) in order to take into account the time degradation of an object.  Kazuhiro would benefit equally from taking into account the time degradation of an object. It would have been obvious to one of ordinary skill in the art at the time of filing to modify the dryer as disclosed by Kazuhiro with different weights are applied to different temporal histories, wherein a value of a weight applied to a corresponding temporal history is inversely proportional to a duration between a current time and the corresponding temporal history as taught by Sabri in order to take into account the time degradation of an object. 
Claims 9-12 are rejected under 35 U.S.C. 103 as being unpatentable over Kazuhiro in view of Wobkemeier and in view of Sabri as applied to claim 8 above and further in view of Fuchs (DE102017202334A1).
Kazuhiro discloses the claimed invention except for the controller is configured to further refer to preset user profile in automatically setting the optimal laundry management course, wherein weights are differentially applied to the user profile; wherein the user profile includes the laundry worn by the user, gender of the user, age of the user; wherein the controller is configured to set the optimal laundry management course individually for each of a plurality of users in setting the optimal laundry management course based on the input factors; wherein the controller is configured to recognize a corresponding user among the plurality of users through at least one of a menu input-based user recognition scheme, a voice-based user recognition scheme, or a vision-based user recognition scheme. Fuchs teaches the controller is configured to further refer to preset user profile in automatically setting the optimal laundry management course, wherein weights are differentially applied to the user profile (claim 1, user preferences weighted for each user to provide preference as top selection option for each individual user); wherein the user profile includes the laundry worn by the user, gender of the user, age of the user ([0014], user profile for laundry worn by each user); wherein the controller is configured to set the optimal laundry management course individually for each of a plurality of users in setting the optimal laundry management course based on the input factors (claim 1); wherein the controller is configured to recognize a corresponding user among the plurality of users through at least one of a menu input-based user recognition scheme, a voice-based user recognition scheme, or a vision-based user recognition scheme (claim 1, 40, [0071], menu-input via smartphone) in order to save a plurality of users from having to select their preference with each usage for better convenience and machine utilization.  Kazuhiro would benefit equally from saving a plurality of users from having to select their preference with each usage. It would have been obvious to one of ordinary skill in the art at the time of filing to modify the dryer as disclosed by Kazuhiro with the controller is configured to further refer to preset user profile in automatically setting the optimal laundry management course, wherein weights are differentially applied to the user profile; wherein the user profile includes the laundry worn by the user, gender of the user, age of the user; wherein the controller is configured to set the optimal laundry management course individually for each of a plurality of users in setting the optimal laundry management course based on the input factors; wherein the controller is configured to recognize a corresponding user among the plurality of users through at least one of a menu input-based user recognition scheme, a voice-based user recognition scheme, or a vision-based user recognition scheme as taught by Fuchs in order to save a plurality of users from having to select their preference with each usage for better convenience and machine utilization. 
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Kazuhiro in view of Wobkemeier, Sabri, and Fuchs as applied to claim 12 above and further in view of Homsi.
Kazuhiro discloses the claimed invention except for the controller is configured to build a learning model for the input factors individually for each of the plurality of users, wherein each learning model reflects the life log data, the temporal histories, and the user profile for each of the plurality of users. Homsi teaches the controller is configured to build a learning model for the input factors [0042-0043] individually for each of the plurality of users [0065], wherein each learning model reflects the life log data, the temporal histories, and the user profile [0117] for each of the plurality of users [0065] in order to customize a user interface among a plurality of users. Kazuhiro would benefit equally from customizing a user interface among a plurality of users. It would have been obvious to one of ordinary skill in the art at the time of filing to modify the dryer as disclosed by Kazuhiro with the controller is configured to build a learning model for the input factors individually for each of the plurality of users, wherein each learning model reflects the life log data, the temporal histories, and the user profile for each of the plurality of users as taught by Homsi in order to customize a user interface among a plurality of users. 
Claims 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Kazuhiro in view of Wobkemeier as applied to claim 15 above, and further in view of Motamedi (US 8,713,975).
Kazuhiro discloses the claimed invention except for differentially applying weights to the input factors; wherein the differentially applying of the weights to the input factors includes: relatively increasing a weight of an input factor having a relatively high influence on the laundry among the input factors and relatively lowering a weight of an input factor having a relatively low influence on the laundry. Motamedi teaches differentially applying weights to the input factors (claim 1); wherein the differentially applying of the weights to the input factors includes: relatively increasing a weight of an input factor having a relatively high influence on the laundry among the input factors and relatively lowering a weight of an input factor having a relatively low influence on the laundry (claim 1, col. 4:11-40) in order to allow a user to establish their own laundering priority instead of having to provide with each use. Kazuhiro would benefit equally from allowing a user to establish their own laundering priority instead of having to provide with each use. It would have been obvious to one of ordinary skill in the art at the time of filing to modify the dryer as disclosed by Kazuhiro with differentially applying weights to the input factors; wherein the differentially applying of the weights to the input factors includes: relatively increasing a weight of an input factor having a relatively high influence on the laundry among the input factors and relatively lowering a weight of an input factor having a relatively low influence on the laundry as taught by Motamedi in order to allow a user to establish their own laundering priority instead of having to provide with each use. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN PATRICK MCCORMACK whose telephone number is (571)270-7472. The examiner can normally be reached M-F, 7:30-2:00 PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edelmira Bosques can be reached on 571-270-5614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOHN P MCCORMACK/Primary Examiner, Art Unit 3762